Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment filed on 5/30/2022.
2.	Claims 1-18 are pending wherein claim 6 is cancelled, and claims 1, 7, 9-13 are amended.
Response
3.	The examiner withdraws a rejection (mailed on 1/07/2022) on pending independent claim 1 based on Walke due to the amendment (filed on 5/30/2022); since other claims are dependent on claim 1; their rejections are also withdrawn.
Reason for allowance
4.	Per independent claim 1: While a closest art of Walke suggests several claimed features of a control system for a boat, they do not disclose that the boat’s control unit modifies the directional control signals and the acceleration/deceleration control sign-als based on the movement of the control members, and wherein the control unit is interfaced with the control system of the at least one camera so as to   receive the images from at least one camera and is configured to set the images to be displayed   on at least part of the screen of the display unit and/or to process the images, directly or with a processing unit, and to modify one or both of the directional control signals or the         acceleration/deceleration control signals based on a result of the processing of the images.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
5.	Dependent claims 2-5, and 7-18 are allowed because they incorporate above allowable limitation from their parent claim 1.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-5, and 7-18 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662